PER CURIAM
This appeal is a continuation of the controversy that we first addressed in Melkonian v. Pfister, 107 Or App 266, 812 P2d 3 (1991), and involves the proceedings in the trial court that followed our decision. Plaintiff appeals from the judgment dismissing his district court action without prejudice, after the court granted defendant’s motion to dismiss. The judgment recites that plaintiff was given leave to replead and refused.
Plaintiffs first assignment is that the trial court erred by dismissing his second amended complaint “on the theory that it was barred by the six year statute of limitation of ORS 12.080.” That is not an accurate characterization of what defendant moved for or of what the court allowed. The motion and the order were based on ORS 46.465(3) and ORS 46.475(3) and on plaintiffs failure to comply with the requirements for filing and service of summons in those statutes. The assignment challenges a ruling that was not made and does not present any basis for reversing the nondispositive ruling that the court did make.
Plaintiffs second assignment does not show error or warrant discussion.
Affirmed.